Citation Nr: 0945978	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for ear disease, claimed as 
Meniere's syndrome, to include as secondary to service-
connected hearing loss and/or tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to June 1980 
and from February 1991 to April 1991.  His military awards 
include the Purple Heart with two stars, the Combat Action 
Ribbon, and the Silver Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, in which the RO, in pertinent 
part, denied service connection for Meniere's syndrome and 
continued a 10 percent evaluation for tinnitus.  The Veteran 
filed a notice of disagreement in March 2006 and a statement 
of the case regarding these matters was issued in July 2006.  
In his August 2006 Form 9 (substantive appeal), the Veteran 
indicated that he was only appealing the claim for service 
connection for Meniere's syndrome (dizziness and vertigo).  

In his August 2006 Form 9 the Veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  A May 2008 
letter informed him that his hearing was scheduled for July 
2008; however, in correspondence received in June 2008, the 
Veteran indicated that he would be unable to attend the 
hearing in Washington, D.C. and asked that his case be 
continued without a hearing.  

Although, the Veteran has claimed service connection for 
Meniere's disease, and the RO has characterized the claim as 
one for service connection for Meniere's syndrome; the United 
States Court of Appeals for Veterans Claims (Court) has held 
that claims for service connection are properly viewed as 
claims for service connection for a disability manifested by 
claimed symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Here, the Veteran has consistently described 
symptoms of dizziness and vertigo, which he calims as 
Meniere's disease.  Hence the Board has recharacterized the 
matter on appeal as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, in 
October 1987, the Veteran described several medical 
conditions, and reported that he had a bad time with 
headaches.  He added that he was wounded by shell fragments 
in the back of the head during service and, while his doctor 
felt his headaches were tension-produced, they could also be 
aggravated by the old wounds.  The Veteran asked to be 
evaluated as to the conditions outlined in his 
correspondence.  While a May 1988 rating decision addressed 
the other conditions listed in the October 1987 
correspondence, there is no indication that the claim for 
service connection for headaches has been adjudicated.  As 
such, this matter is referred to the RO for appropriate 
action.  

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004)

While the Veteran has asserted that his claimed ear disease 
is secondary to service-connected hearing loss and tinnitus, 
he has also described dizzy spells since service.  The Board 
construes his statements as contentions that his ear disease 
is directly related to service.  The RO sent the Veteran a 
VCAA notice letter in December 2005.  While providing notice 
regarding the evidence and information necessary to grant 
secondary service connection, this letter did not inform the 
Veteran of the information and evidence necessary to 
establish service connection for ear disease on a direct 
basis.  

While the Veteran was provided VCAA notice regarding direct 
service connection in a November 2007 VCAA letter regarding a 
claim for service connection for a skin condition, because 
this letter did not list the ear disease issue, it could not 
serve to provide VCAA notice regarding that matter.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Failure to provide 
notice of what evidence is needed to substantiate the claim 
is ordinarily prejudicial.  Id; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  On remand, the Veteran should be furnished 
VCAA notice regarding his claim of entitlement to service 
connection for ear disease on a direct basis.  

Further, the record reflects that potentially pertinent 
service treatment records have not been associated with the 
claims file.  While service treatment records from the 
Veteran's first period of active duty have been associated 
with the claims file, the Veteran has also submitted a DD 214 
reflecting that he served on active duty from February to 
April 1991.  Service treatment records from this second 
period of service have not been associated with the claims 
file.  

In correspondence received in May 1991, the Veteran reported 
that he was having dizzy spells and nausea.  If he was in a 
prone position and rose rapidly, he would lose his balance.  
He stated that he last had a complete physical examination at 
Camp Lejeune.  He added that his separation physical was 
conducted on paper only, but that defects were noted.  In 
July 1991, the RO requested all service treatment records 
from the National Personnel Records Center (NPRC).  However, 
in listing the dates of service, the RO only indicated 
service from July 1959 to June 1980.  The NPRC responded that 
all available records had been forwarded to the RO in 
November 1987.  The RO also asked the NPRC to verify the 
Veteran's Desert Storm service from February to April 1991.  
The NPRC indicated that no record of Marine Corps service 
subsequent to June 1980 was found.  In July 1991, the RO also 
requested the Veteran's records directly from the Naval 
Hospital at Camp Lejeune; however, no response to this 
request has been associated with the claims file.  

In requesting records from Federal facilities, efforts to 
assist should continue until either the records are obtained, 
or sufficient evidence indicating that the records sought do 
not exist, or that further efforts to obtain those records 
would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  
As the RO did not specifically request service treatment 
records from February to April 1991 from the NPRC, and no 
response from the Naval Hospital at Camp Lejuene is 
associated with the claims file, the Board finds that further 
attempts should be made to obtain service treatment records 
from the Veteran's second period of service.  If no service 
treatment records from the second period of service are 
available, that fact should be documented, in writing, in the 
record, and the Veteran should be provided notice of that 
fact.

In addition, VA will provide a medical examination or obtain 
a medical opinion if the evidence indicates the existence of 
a current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

Service treatment records currently associated with the 
claims file are negative for complaints regarding or 
treatment for ear disease.  Rather, the Veteran denied 
dizziness in Officer Physical Examination Questionnaires 
dated in September 1977 and April 1980.  In correspondence 
dated in December 1988, the Veteran described problems with 
dizziness.  In correspondence received in May 1991, less than 
one month after separation from his second period of active 
duty, the Veteran described dizzy spells.  

Post-service VA and private treatment records include 
complaints regarding and treatment for dizziness.  An October 
2005 record of treatment from the Veteran's private 
physician, Dr. K., includes the Veteran's complaint of 
vertigo.  The impression was vestibular dysfunction.  An 
October 2005 treatment record from Winchester Ear, Nose, and 
Throat included an assessment of "I think he might have 
Meniere's disease."  An EMG was ordered to rule out any 
otologic causes.  A November 2005 record of follow-up 
treatment included an assessment of "When he talks about his 
issues, it really sounds like it is a Meniere's."  During VA 
treatment later that month, the Veteran described mild 
dizziness for the past 30 years.  The physician noted that 
the Veteran's audiogram revealed mild sensory hearing loss in 
the low frequencies, which was not typical of Meniere's 
disease.  The diagnosis was dizzy sensation, mild for 30 
years, worse the last five months, controlled by meclizine 
and diuretics given for hypertension.  During VA treatment in 
January 2006, the diagnosis was dizziness/vertigo.  The 
Veteran underwent a cardiology consult later in January 2006 
because of dizziness, minimal abnormalities on ECHO and SVT 
on Holter.  The physician noted that the Veteran's private 
primary care physician felt that he had Meniere's disease.  
The impression was that the dizziness was not from a 
cardiovascular source, based on his history and the results 
of cardiovascular testing, but, that the Veteran's clinical 
symptoms supported Meniere's disease.  

The Veteran is competent to report dizziness.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  In addition, 
as noted above, during VA treatment in November 2005, the 
Veteran described mild dizziness for the past 30 years.  In 
his March 2006 notice of disagreement, he reported that he 
had dizzy spells since his second tour in Vietnam, and that 
vertigo and dizzy spells caused him to be dropped from flight 
training in 1970.  In his August 2006 substantive appeal, the 
Veteran described vertigo to some extent since flight school 
in the 1960s.  The Veteran is competent to report a 
continuity of symptomatology.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  This report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding dizziness and service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Accordingly, a VA examination to 
obtain a medical nexus opinion is warranted.  See McLendon, 
20 Vet. App. at 83.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
relevant service department, and/or any 
other relevant agency, to obtain service 
treatment records from the Veteran's 
period of active duty from February to 
April 1991.  If no service treatment 
records are available, that fact should 
be documented, in writing, in the record, 
and the Veteran should be provided notice 
of that fact.

2.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises him of the 
information and evidence necessary to 
substantiate a claim for service 
connection for ear disease on a direct 
basis.  

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for ear disease 
since August 2007.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any ear disease.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current ear disease.  
In regard to any diagnosed ear disease, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's current ear disease 
was incurred or aggravated as a result of 
active service; or in the alternative, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's ear disease was caused or 
aggravated by service-connected hearing 
loss or tinnitus.  The examiner should 
review the claims file prior to the 
evaluation. A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


